 
 
I 
111th CONGRESS 1st Session 
H. R. 2047 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2009 
Mr. McCaul (for himself, Mr. Cuellar, Mr. Olson, Mr. Bilbray, and Mr. Marchant) introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To authorize appropriations for Operation Stonegarden of the Department of Homeland Security. 
 
 
1.Authorization of appropriations for Operation StonegardenThere is authorized to be appropriated to the Secretary of Homeland Security $500,000,000 for each of fiscal years 2010 through 2014 to carry out Operation Stonegarden.  
 
